Citation Nr: 0926578	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  02-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected schizophrenia, as adjudicated in an October 
1982 rating decision.

2.  Entitlement to an effective date earlier than April 21, 
1988, for a 100 percent rating for schizophrenia to include 
based on clear and unmistakable error (CUE) in April 1983 and 
October 1987 rating decisions.  



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that denied an 
effective date earlier than April 21, 1989, for a 100 percent 
rating for schizophrenia.

This case was previously before the Board and in January 2003 
the Board issued a decision which granted an effective date 
of April 21, 1988, for a 100 percent rating for 
schizophrenia.  The Veteran appealed the January 2003 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2004, VA and the appellant filed a 
Joint Motion for Remand (Joint Motion).  The Joint Motion 
requested that the Court vacate the portion of the Board's 
January 2003 decision, which denied an effective date prior 
to April 21, 1988, for a 100 percent rating for schizophrenia 
and not disturb that portion of the decision that granted an 
effective date of April 21, 1988.  By an Order dated in April 
2004, the Court granted the Joint Motion, vacated that part 
of the Board's January 2003 decision that denied an effective 
date prior to April 21, 1988, for a 100 percent rating for 
schizophrenia and remanded the case for readjudication 
consistent with the Joint Motion.  The Board remanded the 
case in April 2005.

In December 2005, the Board remanded the case for the RO to 
address claims of clear and unmistakable error (CUE) in 
rating decisions prior to a January 1988 rating decision.  In 
a rating decision in March 2006, the RO determined that an 
earlier effective date was not warranted.  The RO found no 
CUE in a February 1987 rating decision which assigned a 50 
percent rating effective October 1, 1986, following a period 
of a temporary 100 percent rating based on hospitalization.

The Board issued a decision in December 2006 that found the 
Veteran was barred from bringing a CUE motion with respect to 
RO rating decisions from October 1982 forward and that he was 
not entitled to an earlier effective date on that basis.  
Entitlement to an effective date earlier than April 21, 1988, 
was denied.  The Veteran appealed that Board decision to the 
Court.  A December 2008 Court Memorandum decision vacated the 
Board's December 2006 decision and remanded the claim for 
readjudication in accordance with its instructions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Further development is needed prior to appellate review.

An April 1991 rating decision assigned an effective date of 
April 21, 1989, for a 100 percent rating for a psychiatric 
disorder that became final when the decision was not 
appealed.  Finality could be overcome by a request for 
revision based on CUE, or by a claim to reopen based upon new 
and material evidence.  In July 2001 the Veteran claimed that 
an earlier effective date was warranted based on the claim 
that rating decisions from 1982 to the effective date of the 
award were clearly and unmistakably erroneous.  The Veteran 
appealed a November 2001 rating decision that denied an 
effective date earlier than April 21, 1989, for a 100 percent 
rating for schizophrenia.  The Board issued a decision in 
January 2003 which granted an effective date of April 21, 
1988, for a 100 percent rating for schizophrenia which the 
Veteran appealed to the Court.  

The Court's Memorandum Decision in December 2008 found that a 
statement of the case (SOC) issued by the RO in May 1985 was 
not in response to a disagreement with either the October 
1982 or April 1983 RO decisions.  Moreover, the record did 
not support a finding that the May 1985 SOC related to a 
February 1987 RO decision.  The Court found that there was no 
other indication that the Veteran perfected an appeal of 
those decisions.

The Court found that the May 1985 SOC did not relate to the 
October 1982 RO rating decision and thus, the October 1982 RO 
rating decision was not subsumed in the Board's November 1989 
decision.  However, the Veteran had submitted a statement in 
December 1982 requesting that his statement be considered as 
a Notice of Disagreement to the decision dated October 15, 
1982.  That decision continued a 50 percent rating for 
schizophrenia.  The Veteran contended that due to the 
severity of his service-connected nervous condition he was 
entitled to an increased disability rating.  He referred to 
additional supporting evidence that could be obtained from a 
VA hospital from November 1982 to the time of the statement.  
The filing of a NOD initiates the appeal process.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Thus, it is premature to 
consider CUE in that rating decision because that rating 
decision did not become final because the Veteran had filed 
an NOD to that decision.  It does not appear that a SOC has 
been issued with respect to the NOD submitted to the October 
15, 1982 rating decision.  Accordingly, because a timely NOD 
regarding that issue has been submitted, a remand is required 
in order for the RO to provide the Veteran a SOC.  When a NOD 
has been timely filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999); 38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  

As the Court found that an appeal had not been perfected on 
the April 1983 rating decision, that decision is an 
unappealed final decision.  The claim for CUE in the April 
1983 rating decision has not been adjudicated by the RO.  
Thus, the unadjudicated claim for CUE in the April 1983 
rating decision is remanded back to the RO for adjudication.  

The Board notes that the Court also found that an appeal had 
not been perfected on the February 1987 rating decision which 
granted a temporary total rating from August 27, 1986 and 
assigned a 50 percent rating from October 1, 1986.  A current 
rating for the Veteran's service connected neuropsychiatric 
disorder was deferred pending examination.  Thus, pursuant to 
the Court's directive, the February 1987 RO decision is an 
unappealed decision.  A Mach 2006 RO rating decision found no 
CUE in the February 1987 decision and found no revision was 
warranted in the date of entitlement to the increased rating 
for schizophrenia as no clear and unmistakable error was 
shown.  

The Board finds that the claim of CUE in the February 1987 
rating decision and the claim for entitlement to an effective 
date earlier than April 21, 1988, for a 100 percent rating 
for schizophrenia are inextricably intertwined with the 
claims for a rating in excess of 50 percent on appeal from an 
October 1982 rating decision and for CUE in an April 1983 
rating decision and thus are remanded pending the 
adjudication of the inextricably intertwined claims.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the 
issue of entitlement to a rating in excess 
of 50 percent for schizophrenia in rating 
decision dated October 15, 1982, which 
continued a 50 percent rating.  Inform the 
veteran of his appeal rights.

2.  Adjudicate the claim of CUE in an 
April 1983 rating decision that assigned a 
50 percent disability rating after a 
temporary total rating.

3.  Readjudicate the issue of entitlement 
to an earlier effective date for a 100 
percent rating for schizophrenia, to 
include based on CUE in prior rating 
decisions, in light of the outcome of the 
aforementioned claim of CUE in an April 
1983 rating decision.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response, then 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

